Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1, claims 2-10, 33-34, 36-37 and 39-40 in the reply filed on 11/11/2020 is acknowledged.

Response to Arguments
Applicant's arguments filed 5/4/2021 have been fully considered but they are not persuasive. In regard to the rejection of claims 33-34 under 35 U.S.C. 112(b) paragraph the applicant has amended the claims to remove the ‘night vision mode’ and include the term ‘instructions’ to the camera. However as noted in the updated rejection below, the applicants specification does not clarify the encoding of video by ‘adjusting pixel size’ in such a way as to make the meets and bounds of the claim limitation clear. Namely it is not clear how encoding is performed by ‘adjusting the pixel size’ and the specification does not provide a clarifying description for the process.
The applicants remaining arguments are moot in view of the new reference Allanki provided to meet the newly amended limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 33 and 34 require “an instruction to the camera to encode the video stream by adjusting the pixel size”. It is not clear to what operation the ‘adjusting the pixel size’ is referring. The applicant’s specification makes no mention of streaming by adjusting the pixel size and not provide adequate clarification of this operation to allow 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 35, 37 and 38 rejected under 35 U.S.C. 103 as being unpatentable over Karp et al (2016/0134932) in view of Allanki et al (2015/0172958)
In regard to claim 1 Karp discloses a method comprising:
receiving, at a network management system and from a first camera of multiple cameras of a home security system, a request to connect the first camera to a communication network for streaming video captured by the first camera to a user device, wherein one or more cameras are connected to a base station of the home security system, which stream video captured by the one or more cameras to the user device (Karp Fig. 22 and par. 419 note cameras 2206 connected to a mesh network including a base station 204 and access points 202 and 214, further note figs. 1-2 and pars 44-51 note par. 45 cameras as end devices 106, finally note par. 53 receiving requests to stream video from a camera device to a cloud based service through the mesh network);

connecting the first camera to the communication network via the first access point (Karp. Figs 1-2 note end devices shown as connected to the mesh network via routers 102).
It is noted that Karp does not disclose details of access point selection. However, Allanki discloses 
receiving, at a network management system and from a first user equipment of multiple cameras, a request to connect the first user equipment to a communication network, (Allanki Fig. 1 and par. 9 note controller 20, further note par. 28 user may indicate preferences to connect to a particular access point [request to connect to a communication network]) 
obtaining, at the network management system, a first set of parameters associated with the first user equipment and the second set of parameters associated with multiple access points of the communication network (Allanki Fig. 3 and pars. 27-33 note determining connection and predicted data characteristics including obtaining characteristics of the access points such as the type of communicate i.e. wireless vs Wi-Fi, number of connections etc, and parameters associated with the user equipment such as type of use (heavy/light) and position of the user equipment (signaling strength between user and access point);
selecting, by the network management system, based on the first set of parameters and the second set of parameters, a first access point of the multiple access points to which the first camera is connected and connecting the first camera to the communication network via the first access point 
forwarding, by the network management system, the request the first access point selected by the network management system (Allanki par. 43 note passing mapping function to access points); and
connecting the first user equipment to the communication network via the first access point selected by the network management system (Allanki par. 43 not instructing the user to connect to a new access point). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating the network management system based access point selection of Allanki in determining the access points for the cameras within the mesh network of Karp in order to optimize the throughput of the mesh network as suggested by Allanki (Allanki par. 34).

In regard to claim 7 refer to the statements made in the rejection of claim 1 above. Karp further discloses
receiving a request from the user device for viewing the video captured by the first camera (Karp par. 54 note accessing the cloud based video service 308 by a client device 314), and
streaming the video from the first camera to the user device via the first access point (Karp par. 53 note streaming video from the camera device 302 to the cloud based service 308 over the connected mesh network). 

Claims 35 and 37 describe a computer readable storage medium storing instructions for causing a computer to execute a method corresponding to that of claims 1 and 7 a. Refer to the statements made in regard to claims 1 and 7 above for the rejection of claims 35 and 37 which will not be repeated 

Claims 38 describe a system performing steps which correspond to the method of claim 1. Refer to the statements made in regard to claim 1 above for the rejection of claim 38 which will not be repeated here for brevity. In particular regard to claim 38 that Karp in view of Allanki further disclose a network component (Karp Fig. 2 and par. 51 note leader 210), a monitoring component (Allanki Fig. 1 and par. 9  note controller 20), a request receiving component (Allanki Fig. 2 note wireless interface 26), and an access point connection component (Allanki Fig. 2 note controller 28).

Claim 2 is ejected under 35 U.S.C. 103 as being unpatentable over Karp in view of Allanki as applied to claim 1 above, and further in view of Finnegan (2018/010999).
In regard to claim 2 refer to the statements made in the rejection of claim 1 above. It is noted that neither Karp nor Allanki discloses that the first set of parameters includes a video resolution of the camera. However, Finnegan discloses a method of selecting an access point for a video camera based on the capturing resolution of the video camera (Finnegan Figs. 1, 4-5 and pars 55-57 note Fig. 1 Bluetooth access point 101 and Wi-Fi router access point 103, further note par. 57 camera selects between using the Bluetooth access point 101 or the Wi-Fi access point 103 based on whether the camera is transmitting high definition (resolution) video data or not). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of including the video resolution as suggested by Finnegan as parameter in the first set of parameters of Karp in view of Allanki in order to reduce the need for maintenance when using battery powered cameras as suggested by Finnegan (Finnegan par. 58). 


Claims 3-5, 9-10, 33-34, 36 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Karp et al (2016/0134932) in view of Allanki et al (2015/0172958) and in further view of Taneja (2016/0014679)
In regard to claims 3 and 39 refer to the statements made in the rejection of claims 1 and 38 above. Allanki further discloses considering various parameters of the access point, including the signal strength of the wireless signal from the access point to the user equipment and the throughput of the access point (Allanki pars 27-30, note par. 29 RSS, and supported MCS rates). It is noted that Allanki does not disclose considering memory or CPU usage of the access points.  However Taneja discloses a method of selecting a best network connection for a user equipment that includes considering a memory usage of the corresponding access point (Taneja pars 49-50 note number of devices supported by the AP is based on the AP memory, further note par. 101 determining additional devices for the AP), CPU usage of the corresponding access point (Taneja par. 61 note determining CPU load) and the signal strength of a wireless signal from the corresponding access point to the first camera (Taneja par. 104). 


In regard to claim 4 refer to the statements made in the rejection of claims 1 and 3 above. Taneja further discloses that determining the first access point includes:
determining that a memory usage of the first access point is below a first specified threshold or a memory availability of the first access point is above a second specified threshold (Taneja pars 49-50 note number of devices or active sessions supported by the AP is based on the AP memory, further note par. 101 determining whether additional devices can be supported by the AP based on a threshold comparison, and hence a threshold comparison of the memory capacity of the AP). 
In regard to claim 5 refer to the statements made in the rejection of claims 1 and 3 above. Taneja further discloses determining the first access point includes:
determining that a CPU usage of the first access point is below a first specified threshold or a processing capacity of the first access point is above a second specified threshold (Taneja par. 61 note HW_Load_indicator having values of low, medium, or high indicating whether the remaining processing capability of the CPU is below a first threshold (high load) or above a second threshold (low load), further note pars. 96-99 using HW_load_indicator in determining a selection metric for each access point).
In regard to claims 33-34, 36 and 40 refer to the statements made in regard to claims 4, 5, 7,  38 and 35 above. 


determining whether to connect the first camera to the communication network via the base station or the first access point (Taneja par. 94 note M2M device D1 choosing between the ‘base station’ AP1 and a first access point AP2), and
determining that the at least one of a throughput, CPU usage, or a memory usage of the base station is above a specified threshold (Taneja pars. 61 and 96-99 note determining that the CPU load is ‘high’).

In regard to claim 10 refer to the statements made in the rejection of claim 1 above. Karp in view of Taneja further discloses determining the first access point includes:
receiving a request from the user device for viewing the video captured by at least some of the multiple cameras (Karp par. 54 note accessing video streaming cloud service 308 from a user device 314),
determining that at least one of a throughput, CPU usage, or a memory usage of the base station is above a specified threshold (Taneja pars. 61 and 96-99 note determining that the CPU load is ‘high’);
connecting one or more of the multiple cameras to one or more of the multiple access points (Taneja par. 94 note plural M2M devices selecting between plural access points) and
transmitting video streams from the one or more multiple cameras to the user device via the one or more multiple access points (Karp par. 53 note streaming from camera devices 306 to video cloud streaming service 308 also note Fig. 22 and par. 419 plural cameras and access points). 


Claims  6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Karp in view of Allanki and Taneja as applied to claim 3 above, and further in view of Kim et al (20170163513).
In regard to claim 6 refer to the statements made in the rejection of claim 3 above. 
Allanki further discloses determining the throughput of an access point (Allanki par. 29 note MCS rates). It is noted that Allanki does not disclose determining whether a throughput is below a threshold. However, Kim discloses selecting a network access point using a set of parameters including throughput of the access point including determining that a throughput of the first access point is below a first specified threshold (Kim pars. 120-121  classifying data rate into groups as shown in table 4,  note 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating the throughput considerations taught by Kim in the second set of parameters of Karp in view of Allanki and Taneja in order to select an access point with a higher data traffic rate as suggested by Kim (Kim par. 6).

In regard to claim 8 refer to the statements made in the rejection of claim 1 above. Karp in view of Taneja and Kim further discloses determining the first access point includes:
determining whether to connect the first camera to the communication network via the base station or the first access point (Taneja par. 94 note determining whether to connect M2M d1 to a ‘base station’ AP1 or a first access point AP2); and
determining that the first camera is outside of a network coverage area of the base station and within a coverage area of the first access point or that a signal strength of a wireless signal between the base station and the first camera is below a specified threshold (Taneja par. 104 note selecting an AP based on network metrics and signal strength; Kim par. 113 note if the signal strength is below a critical value (threshold) the data rate is set to the lowest value despite any other metrics).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120185429 A1		US-PGPUB	Shu; Kodo et al.
US 20150195187 A1		US-PGPUB	Savolainen; Teemu Ilmari
US 20150195324 A1		US-PGPUB	KIM; Hak Je
US 20150205749 A1		US-PGPUB	Whitby-Strevens; Colin et al.
US 20160050396 A1		US-PGPUB	GALI; Muneswar Rao et al.
US 20160105644 A1		US-PGPUB	Smith; Geoff et al.
US 20160105847 A1		US-PGPUB	SMITH; Geoff et al.
US 20170318524 A1		US-PGPUB	Goto; Fumihide
US 20170374567 A1		US-PGPUB	Takahashi; Seiji et al.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423